 In the Matter of R. C.MAHON COMPANYandUNITEDSTEELWORKERS.OF AMERICA, AFFILIATEDWITH THE-C. I.O.Case No. R-5164.-Decided April 26, 1943Beaumont, Smith and Harris,by Mr. Albert E. Meder,of Detroit,Mich., for the Company.Messrs. Thomas ShaneandWilliamJ. Fagan,of Detroit, Mich., forthe Union.Miss Viola James,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed' by United Steelworkers of America, affili-ated with the Congress of Industrial Organizations, herein called theUnion,, alleging that a question affecting commerce had arisen con-cerning the representation of employees of R. C. Mahon Company,Detroit,Michigan, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Charles E. Persons, Trial Examiner. Said hearing was held atDetroit,Michigan, on April 12, 1943.The Company and the Unionappeared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.,The Trial Examiner's rulings, are free fromprejudicial error and are hereby affirmed.The Company filed a brief on April 17, 1943, which the Board hasconsidered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYR. C. Mahon Company is a Michigan corporation with its plant andoffices located at 8650 Mt. Elliott, Detroit, Michigan.The Companyis engaged in the fabrication and manufacture of structural steel and49 N. L. R. B., No. 19.142 R.C.MAHON COMPAXY1143`sheet metal equipment. The products manufactured at the present timericating of core baking ovens and finishing systems used by the aircraftindustry for baking, spraying, and drying of core molds for magnesiumand aluminum castings. During 1942 the Company used raw materialsconsisting principally of steel and lumber valued at between $3,000,000and $4,000,000, over 50 percent of which represented shipments frompoints outside the State of Michigan.During the same period morethan 50 percent of the finished products was shipped outside the Stateof Michigan.The Company admits that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONINVOLVEDUnited Steelworkers of America, affiliated with the Congress of In-dustrial Organizations, is a labor organization admitting to member-ship employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONOn or about March 1, 1943, the Union by letter requested recognitionas the exclusive `representative of the Company's employees.TheCompany did not reply.The Union subsequently made several un-,successful attempts to contact the president of the Company for bar-gaining conferences.-The Company takes the position that no election should be directeduntil at least 1 year has elapsed from the date of a consent electionconducted by the Regional Director among the Company's employeeson September 18, 1942.1The record discloses that the Union hassecured authorization cards from\a majority of the Company's em-ployees in the unit which the parties agree is appropriate, a substantial'number of which cards bear dates subsequent to the September elec-tion.2'In view of this fact, and as there is no presently certified bar-iOf 505 votes cast, 224 were for the Union and 268 against the Union.Upon theseresults,the petition was dismissed.The, unit was substantially the some as the unitagreed uponby theparties herein2 The Regional Directorreported that the Union submitted 378 authorizationcards, allbearing apparently genuine original signatures;354 cards bore the names of persons onthe Company'spay rollof March 15,1943, which listed 569 persons in the agreed unit;121 cards bore no date;the remainder, except 2, bore dates subsequent to September 1942.The Company objected to the admission into evidence of the Regional Diiector's state-ment concerning claims of authorization,contendingthatthe statements therein arehearsay and that the signatures on the cards were not compared with the actual signaturesof the employees.The Regional Director's statement is an administrative requirement toaid the Board in determining whether or not the petitioner has madea prima facieshowing sufficientto warrantan electionAs the present proceeding is not a certificationupon the record,we find no merit in the Company's objection.We have heretofore foundno merit in similar objections.SeeMatter of Atlas Powder Company, Zapon DivisionandLocal12083,National Council of Gas, Coke R Chemscal Workers,43 N. L. R. B. 757. 144D'EICISIONSOF NATTONALLABOR RE'L'ATIONS BOARDgaining agent for the Company's employees, we find that the purposesof the Act can best be effectuated by the direction of an election herein.3We find that a question affecting commerce has arisen concerning,therepresentation of employees of the Company within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITIn accordance with the stipulation of the parties,we find that all-hourly rated employees of the Company at its plant at 8650 Mt. Elliott,Detroit,Michigan,excluding truck driversi field employees,super'intendents,foremen,watchmen,draftsmen and all office and salariedemployees and clerks,constitute a unit appropriate for the purposes ofcollective bargaining within-the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESThe Company urges that employees in the armed forces, number-ing about 103, be afforded an opportunity to vote, presumably by mailif not available to cast a ballot in person.The Unioi, has no objectionto such employees voting.Since December 1941, we havediscon-tinued mail balloting for employees in the armedforces because our,experience had shown not only that the completionof elections wasdelayed by difficulties in locating men in military service, but thatreturns were relatively small4The Company argues no difficultieswould be experienced in this case in determining the location of themen because it maintains up-to-date addresses of employees in theservices.While we recognize that such employees have an interestin the selection of a bargaining representative, we are not persuadedthat we should in this case depart from our policy with respect tomail balloting.Accordingly, we shall not provide for mail ballotingfor employees in the armed forces, but such of themas appear inperson at the polls will be eligible to vote, in accordance with ourusualpractice.-We shall direct that the question concerning representation whichhas arisen be resolved by ar, election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.SeeMatter of Ford A. Smith,Blanche F.Smith,and Williatn,C. Shanks, Partners DoingBusinessasSmith Cabinet Manufacturing,CompanyandUnited Brotherhood of Carpenters& Joiners, LocalNo. 1699 (AFL),38 N. L.R B. 957; andMatter of Chrysler CorporationandInternational Union, United Automobile,Aircraft& Agricultural Implement Workers ofAmerica,-affiliated with the C.I.0 , 37 N. L.R. B. 877.4 SeeMatterofWilson& Go, Inc.andPackinghouse Workers Organizing Committee,Local No.,20,affiliated withthe 0.7.0., 37 N.L. R. B 944 R.C.MAHON COMPANYDIRECTION OF ELECTION145By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National. Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the.purposes of collective bargaining with R. C. Mahon Com-pany, Detroit, Michigan, an election by secret ballot shall be conductedas early as possible, but not dater than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Seventh Region, acting in this matter'as agent forthe National Labor Relations Board, and suj ject to Article III, Sec-tion 10, of said Rules and Regulations, among the employees in theunit found appropriate in Section IV, above, who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-roll period; because they were ill or on vacation. or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause, to deter'mine whether or not they desire to be represented by United Steel-workers of America, affiliated with the Congress of Industrial Organ-izations, for the purposes of collective bargaining.